Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 – 7, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 20160212838), in view of Motonishi (US 20200073497).
Regarding claim 1, Lee discloses a display device comprising: 
a display panel (100, figure 1); 
a flexible circuit board (COF 33) that is connected to the display panel; a printed circuit board (PCB 20) that is connected to the flexible circuit board; and 
an anisotropic conductive layer (ACF 40) that connects the flexible circuit board and the printed circuit board, 
wherein the flexible circuit board includes 
a first substrate (335), 
a plurality of first wires (wires 333 connecting to pads 331) that are supported by the first substrate and that have a first connection area (area having pads 331) which includes ends of the plurality of first wires, and 
a first insulating layer (336) that covers the plurality of first wires such that the first connection area is exposed (pad exposed from the surface of substrate 336), 
the printed circuit board includes 
a second substrate (25), 
a plurality of second wires (wires inside board 25 connecting to pads 21) that are supported by the second substrate and that have a second connection area (area having pads 21) which includes ends of the plurality of second wires and that are extending along a predetermined direction (a predetermined direction) in the second connection area, 
a second insulating layer (wires are hidden inside the layers of the substrate, paragraph 11) that covers the plurality of second wires such that the second connection area is exposed (pad is exposed from the surface of the substrate to make electrical connection), and 
a plurality of island conductors (pads 22) that are supported by the second substrate and that are adjacent, in the predetermine direction (a predetermined direction), to respective ones of the ends of the plurality of second wires across a gap (gap between 21 and 22), 
the second connection area is covered with the anisotropic conductive layer (ACF 40 covers the pads), 
each of the plurality of second wires in the second connection area at least partially faces a corresponding one of the plurality of first wires (pads 331 are corresponding to pads 21) in the first connection area across the anisotropic conductive layer, and 
the plurality of island conductors include an island conductor (pad 22) that is in contact with the anisotropic conductive layer.
Lee does not explicitly disclose the island conductor that is partially exposed from the anisotropic conductive layer.
Motonishi teaches the terminal part (155, Fig. 3) is partially exposed from the anisotropic conductive layer (80).
It would have been obvious to one having skill in the art at the effective filing date of the invention to cover the connection area on the terminals with anisotropic conductive layer only where it is necessary in order to make electrical connection between two terminal without spilling anisotropic conductive layer to other areas.

Regarding claim 2, Lee discloses the claimed invention as set forth in claim 1.  Lee further suggests the plurality of island conductors entirely overlap the first insulating layer when viewed in a direction normal to the second substrate (22 is overlapped by insulator, figures 2 and 4).

Regarding claim 3, Lee discloses the claimed invention as set forth in claim 1.  Lee further suggests a width of the gap is twice or more a maximum particle size of conductive particles contained in the anisotropic conductive layer (the gap is substantially larger than the particles, figure 4).


Regarding claim 4, Lee discloses the claimed invention as set forth in claim 1.
Lee does not explicitly disclose a width of the gap is less than or equal to a width of each of the plurality of second wires in the second connection area.
Motonishi suggests the gap (RA, figure 5B) is smaller than the width of the terminal (11).
It would have been obvious to one having skill in the art at the effective filing date of the invention to adjust the size of the elements in order to fit all required components in a limited space of a circuit board.

Regarding claim 5, Lee discloses the claimed invention as set forth in claim 1.
Lee does not explicitly disclose a width of the gap is greater than or equal to 10 μm.
Lee suggests the gap is larger than the width of the wire (figure 4).
Motonishi suggests the gap (RA) is smaller than the terminal (11).
It would have been obvious to one having skill in the art at the effective filing date of the invention to adjust the size of the elements such as gap or wire width in order to fit all required components in the limited space of a circuit board.

Regarding claim 6, Lee discloses the claimed invention as set forth in claim 1.
Lee does not explicitly disclose a dimension of each of the island conductors in a direction in which the plurality of second wires extend in the second connection area is larger than a width of the gap.
Lee suggests the gap is larger than the width of the wire (figure 4).
Motonishi suggests the gap (RA) is smaller than the terminal (11).
It would have been obvious to one having skill in the art at the effective filing date of the invention to adjust the size of the elements such as gap or wire width in order to fit all required components in the limited space of a circuit board.

Regarding claim 7, Lee discloses the claimed invention as set forth in claim 1.
Lee does not explicitly disclose a dimension of each of the island conductors in a direction in which the plurality of second wires extend in the second connection area is less than or equal to a pitch between the plurality of second wires in the second connection area.
Lee suggests the gap is larger than the width of the wire (figure 4).
Motonishi suggests the gap (RA) is smaller than the terminal (11).
It would have been obvious to one having skill in the art at the effective filing date of the invention to adjust the size of the elements such as gap or wire width in order to fit all required components in the limited space of a circuit board.

Regarding claim 15, Lee discloses the claimed invention as set forth in claim 1.  Lee further discloses the plurality of island conductors is in contact with the anisotropic conductive layer at a portion closer to the plurality of second wires than a predetermined position in the predetermined direction (pads 22 are in contact with anisotropic layer 40).
Lee does not explicitly disclose the island conductor is exposed from the anisotropic conductive layer at a portion farther from the plurality of second wires than the predetermined position in the predetermined direction.
Motonishi teaches the terminal part (155, Fig. 3) is partially exposed from the anisotropic conductive layer (80).
It would have been obvious to one having skill in the art at the effective filing date of the invention to cover the connection area on the terminals with anisotropic conductive layer only where it is necessary in order to make electrical connection between two terminal without spilling anisotropic conductive layer to other areas.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 12 - 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee (US 20160212838).
Regarding claim 12, Lee discloses a printed wiring board comprising: 
a substrate (PCB 20); 
a plurality of wires (wires connecting to pads 21) that are supported by the substrate and that have a connection area (area having pads 21) which includes ends of the plurality of wires (pads 21 are at the end of the wires) and that are extending along a predetermined direction (a predetermined direction) in the connection area; 
an insulating layer (wires are hidden inside the layers of the substrate, paragraph 11) that covers the plurality of wires such that the connection area is exposed; and 
a plurality of island conductors (22) that are supported by the substrate and that are adjacent, in the predetermined direction (a predetermined direction), to respective ones of the ends of the plurality of wires across a gap (gap between 21 and 22).

Regarding claim 13, Lee discloses the claimed invention as set forth in claim 1.  Lee further discloses the end of each of the plurality of second wires faces any one of the plurality of island conductors in the predetermine direction (the end of pads 21 faces pads 22 in a predetermined direction). 

Regarding claim 14, Lee discloses the claimed invention as set forth in claim 1.  Lee further discloses a number of the plurality of island conductors is the same as a number of the plurality of second wires (the number of pads 21 is about the same as number of pads 22; the number of pads depends upon the intended complexity of the circuitry).

Allowable Subject Matter
Claims 8 - 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Regarding claim 8, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations recited in claim 1, a combination of limitations that each of the plurality of second wires has, in the second connection area, two or more parts, which have different widths, in a direction in which the plurality of second wires extend, when viewed in a direction normal to the second substrate, and, of the two or more parts, a part closer to an end of the second wire has a narrower width. None of the reference art of record discloses or renders obvious such a combination.
Regarding claim 10, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations recited in claim 1, a combination of limitations that the method comprising obtaining the anisotropic conductive layer by heating and pressing an anisotropic conductive film in a state in which the anisotropic conductive film is arranged between the flexible circuit board and the printed circuit board to thereby cure the anisotropic conductive film, wherein the obtaining includes pressing a pressing tool that is arranged on a side of the flexible circuit board, which is opposite to the anisotropic conductive film, against the printed circuit board via the flexible circuit board and the anisotropic conductive film, and the gap does not overlap the pressing tool during the pressing when viewed in a direction normal to the second substrate. None of the reference art of record discloses or renders obvious such a combination.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Nakanishi (US 20080005897) discloses flexible circuit board (11) attached to circuit board (21) using anisotropic adhesive (19).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BINH B TRAN whose telephone number is (571)272-9289. The examiner can normally be reached M-F 8:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy J Dole can be reached on 571-272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BINH B TRAN/Primary Examiner, Art Unit 2848